Title: To Thomas Jefferson from John Banister, Jr., 19 September 1785
From: Banister, John, Jr.
To: Jefferson, Thomas


Avignon, 19 Sep. 1785. Acknowledges receipt two days before of TJ’s letter of 16 Aug.; advises that letters be directed to the care of “Mr. Teste banquier expeditionaire en cour de Rome Avignon.” Since his last letter to TJ, he has suffered a very severe attack of “the ague and fever which together with the disorder in my bowels reduced me as low as it was possible”; he has no illusions concerning the rapidity or permanence of his recovery. He expects to remain at Avignon for the winter “more from a dislike … to changing place at present than from the satisfaction I enjoy in my situation.” Asks TJ’s advice regarding “the best seminary of Education at this time in Europe for the elevation of Youth”; his father hopes to send over his other son in the spring; from what he has heard, “Geneva is the most eligible.”
